Citation Nr: 9925269	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for gunshot wound 
residuals to the right upper extremity, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.

This appeal arose from an August 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefit sought.  In October 1995, the veteran testified at a 
personal hearing at the RO; in February 1996, the hearing 
officer issued a decision which continued the denial of the 
requested benefit.  In April 1997, this case was remanded for 
additional development.  In November 1998, the case was 
remanded so that certain records could be associated with the 
claims folder, such as a copy of the March 1998 VA 
examination report and the June 1998 rating action that had 
continued to deny the veteran's claim.  In January 1999, the 
case was again remanded for further evidentiary development.  
In June 1999, a decision was rendered which confirmed the 
denial of the benefit sought.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.

In June 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he appears to be 
attempting to reopen his claim for service connection for 
cervical and thoracic spine disorders as secondary to his 
service-connected gunshot wound residuals, and raising a 
claim for service connection for a right shoulder disability 
as secondary to the service-connected gunshot wound 
residuals.  As these claims are not inextricably intertwined 
with the issue on appeal and have not been properly prepared 
for appellate review at this time, they are hereby referred 
to the RO for all appropriate action.

The regulations pertaining to the evaluation of muscle 
injuries were amended, effective July 3, 1997, during the 
pendency of the veteran's appeal.  After further review of 
the record, it is found that in evaluating the veteran's 
service-connected gunshot wound residuals, the Board of 
Veterans' Appeals (Board) will rely on the current 
regulations, as these are more favorable to the veteran.  See 
Fugere v. Derwinski, 1 Vet. App. 103 (1991); aff'd, 972 F.2d 
331 (Fed. Cir. 1992).


FINDING OF FACT

The veteran's gunshot wound to the right deltoid, involving 
Muscle Group III, is manifested by a nontender and very 
slightly adherent scar; well developed musculature; full 
internal and external rotation and active pivotal motion of 
160 degrees, with slight pain on extremes of motion; no 
evidence of loss of power, weakness, lowered threshold of 
fatigue or fatigue-pain; and intact muscle strength and 
coordination.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected gunshot wound to the right deltoid, involving 
Muscle Group III, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.56, Code 5303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998).

According to 38 C.F.R. Part 4, Diagnostic Code 5303 (muscles 
of the shoulder group, which affect elevation and abduction 
of the arm to the level of the shoulder), a 30 percent 
disability evaluation is warranted for moderately severe 
injury residuals of the dominant extremity.  A 40 percent 
evaluation requires that the injury residuals be severe.

A moderately severe injury results from a through and through 
or deep penetrating wound by a small high-velocity missile or 
a large low-velocity missile, with debridement, or prolonged 
infection or sloughing of soft parts and intermuscular 
scarring.  The objective findings will include an entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  There will be 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (1998).

A severe injury results from a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding or scarring.  The objective findings 
include the following:  ragged, depressed and adherent scars 
indicting wide damage to muscle groups in the missile track; 
palpation revealing loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area; muscles that swell 
and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of the 
scar to one of the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where the bone is usually 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (1998).

The veteran's service medical records indicated that he was 
wounded on November 20, 1951 by enemy grenade and small arms 
fire.  He suffered a gunshot wound to the right upper 
extremity.  There was no nerve or artery involvement and 
there was no evidence of any fractures.  A small amount of 
debriding was necessary and bleeding was minimal.  The wound 
was closed on November 30, 1951.  His sutures were removed on 
December 10, 1951.  On March 7, 1952, an examination noted 
scars on the right arm.  However, he reported no symptoms and 
a neurological evaluation was negative.  There was also no 
evidence of the presence of any foreign bodies.  In January 
1954, he was admitted for pain in the thigh.  He denied that 
his arm was bothering him.  However, he did want a revision 
done on the scar on his arm.  On January 7, 1954, the wide 
scar on the arm was excised.  He was examined for separation 
in March 1954.  This noted a five inch scar on the right 
upper extremity.  He displayed normal movement of the arm and 
an x-ray was negative.  He was cleared for separation.

VA examined the veteran in April 1954.  He stated that his 
arm was bothering him that morning and that it often bothered 
him whenever the weather changed.  He told the examiner that 
his humerus had been fractured at the time of the original 
injury in service.  He described a pulling sensation over the 
scar, which was very painful on use of the upper extremity.  
The objective examination noted that the scar was 5 and 5/8 
inches by 1/4 inch; it was poorly healed and nourished, 
although it was not adherent.  There was tenderness to 
pressure over the middle third of the scar, several areas of 
which were weeping.

The veteran was hospitalized at a VA facility in February 
1958.  The report noted the existence of a 14 cm in length, 
well healed scar over the anteromedial aspect of the right 
arm.  There was no limitation of motion and the neurological 
examination was negative.  The orthopedic evaluation noted 
that his complaints of pain on use of the right arm should be 
accepted at face value; however, there was no objective 
evidence of any sequelae that needed treatment.

The veteran testified at a personal hearing at the RO in 
October 1995.  He stated his belief that his shoulder 
surgery, which was performed in 1988 or 1989, might be 
related to his right arm gunshot wound residuals.  He 
believed that the impact of the bullet caused arthritis in 
the right shoulder.  He complained of tenderness in the area 
of the wound and indicated that his right hand grip was not 
as strong as the left.

VA examined the veteran in November 1995.  During this 
examination, the veteran claimed that he had a bullet in his 
arm, although he admitted that he had been told that there 
was no evidence of any bone injury.  The examiner indicated 
that it was unclear from the history provided by the veteran 
whether or not there was a bona fide injury to the humerus or 
shoulder.  The examination noted that in 1985, he had 
undergone an exploratory procedure and release of adhesions 
for adhesive capsulitis.  The diagnosis was status post 
exploration of the right shoulder and release of adhesive 
synovitis in 1989, with minimal residual limitation of 
motion.  The examiner commented that this was not related to 
the gunshot wound of the right upper extremity.

The veteran was afforded a VA examination in May 1997.  This 
revealed a linear scar of about 12 cm above the deltoid area 
of the right upper extremity.  This was well healed and there 
were no signs of any adhesions, sensitivity or tenderness.  
There was muscle penetration by both the original wound and 
the subsequent surgery, but this was noted to be healed.  
There was pain on shoulder range of motion, which was 
possibly related to his capsulitis.  There was no evidence of 
muscle herniation.  There was some tremor when holding the 
right upper extremity outward in an extended manner.  He had 
difficulty with sustained contraction of the muscles.  There 
was functional loss due to the injuries of the muscles.

Another VA examination was conducted in March 1998.  He 
complained of having problems with the right shoulder, for 
which he had surgery in 1990.  The objective examination 
noted a well healed but wide scar on the lateral aspect of 
the brachium which was from the original injury.  He also had 
a scar over the anterior aspect of the right shoulder from 
his 1990 surgery.  There was considerable tenderness and 
popping on manipulation of the right shoulder with 
considerable pain.  Use of the forearm was better on the 
right than the left, in that his grip was stronger.  
Pronation and supination were better on the right than on the 
left.  His ability to lift the right arm was better than the 
left.  The diagnosis was injury to the right shoulder and arm 
in 1951, status post operations in 1951 and 1953 on the 
brachium and in 1990 on the right shoulder, with moderate 
functional impairment.  The examination of the muscles noted 
a wide but well healed and nontender scar on the lateral 
aspect of the right brachium and an anterior scar over the 
right shoulder.  The bullet appeared to have probably entered 
the biceps or possibly the deltoid.  The strength of the 
right biceps was essentially equal to the left.  His triceps 
appeared to function normally.  There was visible decrease in 
muscle mass of the right deltoid; there was also decreased 
muscle mass of the right pectoralis major at its upper 
portion.  The diagnosis was partial atrophy of the right 
deltoid, right pectoralis major and right biceps secondary to 
operations on the right shoulder.

In April 1999, a VA examination of the veteran was conducted.  
The objective examination confirmed that he is right-handed.  
His musculature of both upper extremities was well developed.  
He had an acromiodeltopectoral saber incision which was five 
inches in length and neatly healed.  There was also an oval 
shaped incision scar on the deltoid; at its widest point, it 
measured one inch.  This was slightly fixed to the deeper 
structures but did not impair motion of the shoulder.  
Palpation of this deltoid scar at depth revealed some 
extension of the scar into the substance of the deltoid for a 
short distance.  Both biceps measured 14 inches in 
circumference; the right forearm measured 12 and one-quarter 
inches and the left measured 12 inches in circumference.  The 
sensory examination did not reveal any peripheral hypalgesia, 
hypesthesia or anesthesia.  He displayed full internal and 
external rotation.  He was able to move the arm into pivotal 
position actively to 160 degrees; passive motion added 10 
degrees.  This motion was the same for each arm.  The 
extremes of motion were uncomfortable and caused slight pain.  
There was no evidence of vascular impairment of the right 
upper extremity.  An x-ray showed a small bone fragment 
directly opposite the acromium.  This was not felt to be 
affecting the rotator cuff, since he had full internal and 
external rotation.  There were no other pathological 
processes noted.  The diagnosis was remote gunshot wound, 
right upper extremity, single missile.

The examiner also noted good to normal strength of the 
musculature of the right shoulder.  The substance or shape of 
the anteromedial deltoid was slightly altered because of the 
scar.  The examiner then stated that "[i]n my opinion he did 
not show loss of power, weakness, or lowered threshold of 
fatigue.  Fatigue pain was not described.  The patient had 
good coordination of the examination and his movements were 
certain."  The examiner also commented that the veteran's 
residuals were not severe.  There was no ragged depressed 
adherent scar indicating wide damage to muscle groups in the 
missile tract.  The scar was slightly adherent but not enough 
to result in limitation of motion.  Muscle substance loss, if 
at all, was not great.  There were no signs of flabby 
muscles, and the muscles did not swell or harden abnormally.  
Strength and coordination tests did not indicate severe 
impairment of function.  The examiner concluded that "[i]n 
my opinion, the patient does not have an extreme or severe 
functional loss due to the residual effects of the gunshot 
wound experienced in November 1951."

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected right 
upper extremity gunshot wound residuals, involving Muscle 
Group III, is not warranted.  In order to justify an 
increased evaluation, the evidence would have to demonstrate 
the presence of severe injury residuals.  However, the 
objective evidence does not show that the veteran's residuals 
are severe in nature.  For example, there is no evidence of 
loss of deep fascia or muscle substance on deep palpation, 
nor are the muscles in the wound area flabby.  There was no 
suggestion that the muscles involved swell and harden 
abnormally on contraction.  The evidence does not indicate 
the presence of minute multiple scattered foreign bodies, 
there is no adhesion of scars to the underlying bones, there 
is no adaptive contraction of an opposing group of muscles 
and there is no atrophy of muscle groups not in the track of 
the missile.  The veteran's right shoulder displayed full 
range of motion.  Significantly, the examiner during the 
April 1999 VA examination indicated that the veteran did not 
have severe functional loss due to the residual effects of 
his gunshot wound residuals.  There was no objective evidence 
of loss of power, weakness, lowered threshold of fatigue, or 
fatigue-pain.  Therefore, it is found that the 30 percent 
disability evaluation adequately compensates the veteran for 
his current degree of disability caused by the gunshot wound 
residuals of the right upper extremity.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected gunshot wound residuals 
to the right upper extremity.



ORDER

An increased evaluation of the service-connected gunshot 
wound residuals to the right upper extremity is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

